788 N.W.2d 13 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lamar Clinton CRAIG, Defendant-Appellant.
Docket No. 141033. COA No. 296159.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the April 2, 2010 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for amendment of the judgment of sentence to reflect a single conviction under MCL 750.338b for gross indecency between male and female as a sexually delinquent person as defined by MCL 750.10a, with a single sentence of 13 to 40 years, pursuant to the plea and sentence agreement. MCL 750.10a is a definitional statute, and does not carry the possibility of a separate conviction or sentence independent of other charges in the Criminal Code. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).